Title: From Thomas Jefferson to John Sitgreaves, 1 April 1791
From: Jefferson, Thomas
To: Sitgreaves, John



Sir
Philadelphia Apr. 1. 1791.

Having now leisure, since the adjournment of Congress, to resume the subject of my circular letter of Aug. 12. I have the honour to acknowledge the reciept of your favor of Dec. 6. and to thank you for the papers forwarded with it on the subject of British debts and property. The other object of my letter, that of procuring a complete copy of all the laws in force or which have ever been in force, to be deposited here for the use of the general government is so important as to induce me to ask a continuance of your attention to it. Mr. Iredell’s revisal when published will be desireable: and as far as a collection can be made of the printed laws omitted in that we shall be glad of it. It is not proposed to go to the expence of manuscript copies. Tho I had asked the favor of you to make this collection, while you were attorney for the district, and you are no longer in this office, yet as you have been so good as to begin it, and I hope it will not be a trouble of long duration, may I hope that you will be so obliging as to go through with it by picking up whatever may occur in print to fill up the omissions of Mr. Iredell’s collection. Whenever at any time you will be pleased to notify to me the cost of these articles, you shall be immediately reimbursed by a bank post note. I have the honor to be with great respect & esteem Sir Your most obedt. & most humble servt.,

Th: Jefferson

